Williams, Chancellor,
delivered the opinion of the Court.— The bill charges, that a written contract was made by the defendant, on the 25th day of November, 1805, binding him to do a specific act, viz. to deed certain lands which he had bid off at vendue, if they were not redeemed, and he acquired a title thereto ; or to pay the money received for the redemption, if they were redeemed ; or, on failure, to pay all damages. To this bill the defendant has pleaded the statute of limitations.
, A suit at law to recover damages for the breach of this contract would be barred in six years Irom the time the defendant was required to perform the same, and neglected so to do. Courts of Equity are bound by the statute of limitations; and it is regarded in a court of equity, as well as in a court of law, as running upon all legal titles and demands. The statute does not in terms mention equitable demands ; yet equity adopts and takes the same limitation in cases that are analogous to those,, in which it applies at law. — Stackhouse vs. Barnstown, 10 Ves. 453. Courts of equity regard the statute, and give it the same construction, when the cases are similar, as courts of law. Hence the statute of limitations is a good plea in bar of a bill of equity, as well as of a suit at law, where it is brought for a legal demand.
In the case now before us, there is no trust, which required length of time for its full execution, nor is any fraud charged, which was undiscovered until within the period of six years, before bringing this bill; but it is charged that a contract was made by the defendant, which could have .been enforced, at any time afc-ter the 25th day of November, 1806, either by requiring a specific performance, or by an action at law to recover the damages sustained on account of the non-payment of the same.
The plea of the statute of limitations must be allowed in thiscase, as it is, if true, a full defence and bar to the orators claim.
Rut as no cause of action would accrue on this contract either-*493at law or equity, until a demand was made of the defendant, so the statute of limitations would commence running from the time of the demand.
Allen and Bailey & Marsh, for orator.
Adams, for defendant.
Whether the-orator can resist the presumption that such demand was made more than six years anterior to the filing this bill, arising from the great lapse of time since the defendant could have been compelled to perform his contract, is for him to determine, as he will be at liberty to traverse the plea ; but the plea must be allowed.